FILED FOR RECORD
                                                                                        20!5 OCT 13 AM!(): 05
                                                                                             SUS,i\t~ Af~~H:r                                                                       2305 Ransom Road
                                                                       Gatesville,          Texas
                                                                                            76528

                                                                       By~4f~d//hJ
                                                                         ouanne Larson
                                                                            Pro se


                                       CERTIFICATE OF SERVICE

         I,        Louanne     Larson,        do hereby certify that            a    true    and    correct

 copy         of    the     above       and     Foregoing           Notice      of    Appeal       has    been

 forwarded by              United States Mail,               postage   prepaid,        first class,        to

 the District Attorney                   for Marion County,            Texas,       102 W.    Austin St.,

 Courthouse,                Jefferson,          Texas,       75657,    on    this     the    5th    day      of

 October,           2015.




                                        UNSWORN DECLARATION

    I,         Louanne          Larson,         TOCJ         No.    649981          being     presently

incarcerated              in   Texas     Department          of    Criminal     Justice,       Mountain

View Unit,           2305      Ransom    Road,     Gatesville,         Coryell        County,       Texas,

verify        and     declare       under      penalty        of perjury      that     the    foregoing

statements are true and correct to the best of my knowledge.

    Executed on this Sth day of October 2015.



                                                                        ~'21A2r?V;la A 12 h/\
                                                                        '-COUanne La rs on
                                                                            Pro se




                                                         2